United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2754
                                   ___________

Fatou Ndiaye,                          *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: October 23, 2009
                                Filed: October 28, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Fatou Ndiaye, a citizen of Mauritania, petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s (IJ’s)
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT).



      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       Upon careful review, we conclude that the BIA and the IJ provided specific,
cogent reasons for finding Ndiaye not credible: Ndiaye’s testimony lacked detail and
specificity regarding the alleged incidents of persecution, and she did not present other
evidence to corroborate her testimony. See Redd v. Mukasey, 535 F.3d 838, 842-43
(8th Cir. 2008) (combination of adverse credibility finding and lack of credible
corroborating evidence means asylum claim fails); Yakovenko v. Gonzales, 477 F.3d
631, 636 (8th Cir. 2007) (“Vague histories and general information lack the type of
detail an IJ can reasonably expect and may form the basis of an adverse credibility
assessment.”); Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per curiam) (IJ
may demand corroborating evidence where asylum applicant’s narrative is not
credible). We also conclude that substantial evidence supports the IJ’s and BIA’s
finding that Ndiaye did not establish a reasonable fear of future persecution because
of changed country conditions. See Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th
Cir. 2002) (reasonableness of petitioner’s fear of persecution may be undermined by
changed country conditions). Because Ndiaye alleged the same factual basis for all
of her claims, the denial of her asylum claim dictated the denial of her withholding-of-
removal and CAT claims. See Zine v. Mukasey, 517 F.3d 535, 541 (8th Cir. 2008);
Samedov v. Gonzales, 422 F.3d 704, 708-09 (8th Cir. 2005).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-